DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 September 2020.

Information Disclosure Statement
The information disclosure statement filed 9 January 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed (see in particular MPEP 609.04(a)II, “37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.)”).  It has been placed in the application file, and the information referred to therein has only been considered in so far as it complies with applicable statutes and regulations.
Claim Objections
Claim 7is objected to because of the following informalities:  claim 7 currently depends from claim 4, which appears to be a clear typographical error for claim 6, since claim 4 does not provide any antecedent basis for the “pump sheath” recited in claim 7, while claim 6 does provide such antecedent basis.  Accordingly, claim 7 is treated as depending from claim 6 for purposes of this Office action.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent no. 2,986,762 (Webb).
With regard to claim 3, Webb discloses a device (kit 10) for holding a sanitizer (statement of intended use, the kit/container 11 of Webb is suitable for holding a fluid (col. 1, line 70), and thus is considered to be capable of holding a fluid sanitizer), comprising: a cartridge (container 11) having a longitudinal axis (unlabeled, but see vertical orientation of the container as shown in Figs. 1 and 2, the container inherently has a longitudinal axis along the vertical orientation (see annotated Figure below)), wherein the cartridge further comprises an upper portion (see annotated Figure below, noting that “upper” is a relative term, and that in order to dispense from the container of Webb, the container must be inverted from the orientation shown in Figs. 1 and 2, thus positioning the applicator 17 in the “lower” position, and the opposite end of the container in the “upper” position), a lower portion (see annotated Figure below, noting that “lower” is a relative term, and that in order to dispense from the container of Webb, the container must be inverted from the orientation shown in Figs. 1 and 2, thus positioning the applicator 17 in the “lower” position, and the opposite end of the container in the “upper” position), and a middle portion disposed therebetween (see annotated Figure below), wherein the upper portion has a dimension transverse to the longitudinal axis, the lower portion has a dimension transverse to the longitudinal axis, and the middle portion has a dimension transverse to the longitudinal axis, wherein the dimension of the upper portion and the dimension of the lower portion are larger than the dimension of the middle portion (see shape of container 11, as show in Figs. 1 and 3 and the annotated Figure below, as well as the disclosure of the side surfaces of the container having an hourglass shape, see col. 2, lines 4-8), and wherein the middle portion of the cartridge comprises an arcuate region on a side thereof (see Figs. 1 and 

    PNG
    media_image1.png
    494
    481
    media_image1.png
    Greyscale

With regard to claim 4, which depends from claim 3, Webb discloses wherein the arcuate region is configured to wrap around a doorknob (it is noted that the arcuate region of the container of Webb is sized and capable of wrapping around a doorknob 
With regard to claim 5, which depends from claim 3, Webb discloses the cartridge further comprises a nipple (applicator 17) coupled to the lower portion of the cartridge, the nipple configured to dispense the sanitizer from the cartridge (applicator 17 dispenses the liquid container in the container, regardless of what liquid is contained therein).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 2,986,762 (Webb) in view of U.S. publication no. 2015/0308149 (Oshmyansky et al.).
With regard to claim 8, which depends from claim 3, Webb discloses the recited structures, as discussed in detail above, with the exception of disclosing the contents of the cartridge specifically being sanitizer.  However, an apparatus claim is directed to the apparatus, and not the material acted upon (see MPEP 2115).  Regardless, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the container of Webb to store sanitizer, since doing so would be an obvious substitution of one known component being stored in a dispensing container (Webb col. 1, line 70, liquid shoe polish) for another known component being stored in a dispensing container (Oshmyansky, at least paragraph [0023] hand sanitizer), with the expected results that the substituted component would be stored in, and dispensed from, the container.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent no. 2,986,762 (Webb).
	With regard to claim 10, which depends from claim 3, Webb discloses all of the recited structures, as discussed in detail above, with the exception of the size of the cartridge/container.  However, the size of the cartridge is an Obvious Design Choice, since applicant has not recited any particular problem solved, or any criticality to the .

Allowable Subject Matter
Claims 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and to include correction of the objection to claim 7 noted above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. publication no. 2006/0255036 (Chau) appears to also clearly disclose all of the features of claim 1, since claim 1 merely requires a container that has an upper and a lower portion that are wider than a middle portion (see Fig. 1), and which is capable of holding sanitizer and wrapping around a door knob (which  the device of Chau appears capable of doing).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754